Citation Nr: 1523069	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-28 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to September 1949.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Newark, New Jersey Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for a pulmonary disorder.

In August 2014, the Board reopened the previously denied claim for service connection for a pulmonary disorder. The Board remanded the reopened claim to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the directives in the August 2014 remand. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's lungs appeared normal on chest x-ray at separation from service.

2. No events in service, including claimed exposure to chemicals, produced any sign or symptom of pulmonary injury, disease, or disorder during service.

3. A tuberculous lesion on the right lung was seen more than a year after separation from active service.

4. Current right lung density and chronic obstructive pulmonary disease did not become manifest during service.


CONCLUSION OF LAW

No pulmonary disorder was incurred or aggravated in service, and a tuberculous lesion may not be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in November 2011, January 2012, and March 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records and post-service medical records, and statements from the Veteran and private physicians. In the August 2014 Board remand, the Board instructed that the Veteran receive a VA medical examination, with file review and opinion regarding the likely etiology of any current pulmonary disorder. The RO scheduled the Veteran for a VA examination. The Veteran cancelled the examination, and did not ask for the examination to be rescheduled. As the Veteran does not desire an examination, the Board will consider the case based on the available evidence. The Board is satisfied that by scheduling an examination VA substantially complied with the remand directives. Therefore, additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Pulmonary Disorder

The Veteran contends that he has a chronic pulmonary disorder that began during service or developed as a result of events during service. He reports that he was exposed to chemicals during service, and he contends that the chemical exposure led to a pulmonary disorder that was found after his active service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including active tuberculosis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that he had active service at Fort Devens, in Massachusetts, and that he served in a chemical unit. Service records show that the Veteran was assigned to an infantry unit, and that he was separated from service at Fort Devens. Military history indicates that the First Army Chemical Defense School was assigned to Fort Devens after July 1948. The Veteran's service separation document does not list any military occupational specialty. On examination of the Veteran in September 1949, for separation from service, the examiner found no significant abnormality of the lungs or chest. Chest x-rays were negative. On the service separation document, the reason for separation listed was that the Veteran was relieved from active duty and transferred to reserve service.

Service records show that the Veteran was physically disqualified from reserve service effective in August 1955. In August 1956, private physician D. R., M.D., wrote that he had been treating the Veteran since April 1955. Dr. R. stated that he had been treating him for abdominal cramps consistent with spastic colitis. Dr. R. reported:

A minimal tuberculous lesion was an incidental finding. This presented as a soft infiltrate in the right upper lobe. Repeated sputa and gastric examinations have been negative and serial x-rays have shown regression of this lesion. No active therapy is required for this but repeated watching will be wise. The prognosis must remain guarded until complete healing is observed.

In September 1956, the Veteran submitted a claim for service connection for stomach and chest disorders. The RO denied service connection for those disorders in rating decisions issued in November 1956 and February 1957. The RO found that to the extent that the Veteran had a lung condition, it was not shown in service.  

The Veteran has submitted records of private medical treatment, for several disorders, in 2005 through 2011. Those records reflect a history of heart disease and heart stents. Treatment notes from March 2005 through February 2006 do not indicate that he had any past or present respiratory complaint or pulmonary disorder.

Imaging of the Veteran's chest was performed in January 2007. The imaging report does not contain any indication of why the imaging was performed. On that imaging, the lungs were clear, and no acute infiltration or effusion was noted. A few small calcific densities were noted within the right apex, suggestive of chronic disease. The examiner's impressions were no active lung disease, and calcific densities noted within the right apex, suggestive of chronic disease.

Treatment notes from May 2008 through March 2011 did not indicate that the Veteran had any active respiratory complaint or pulmonary disorder. In August 2011, T. M., M.D., wrote that the Veteran had old history of calcific density within the right apex suggestive of chronic disease in lung.

In August 2011, the Veteran submitted a claim for service connection for a pulmonary disorder. He indicated that the disorder began in 1949. He stated that during service he worked in the motor pool, and handled stacks and stacks of drums of chemicals. He reported that many of the drums were leaking. He related that a doctor had told him that he has a spot on his lungs. He also noted that in 1955 he was physically disqualified.

In November 2011, the Veteran wrote that during his service in September 1948 to September 1949, he was in the Army Chemical Corps, and he came in contact with several dangerous chemicals, including nerve gas, mustard gas, propane, phosgene, and tear gas. He asserted that the chemical exposure led to several blood diseases that did not become apparent until later in life. The Veteran submitted this statement again in November 2012.

In a January 2012 statement, the Veteran clarified that his claim was for service connection for a pulmonary disorder. He expressed his belief that a pulmonary disorder was the reason for his medical discharge.

In February 2012, the Veteran wrote that in 1955 he was physically disqualified from reserve service. He stated that at that time he was told that a spot found on his lungs was the reason why he was disqualified. He asserted that the spot on his lungs has caused numerous health issues, including difficulty breathing on a daily basis, and multiple surgeries to insert stents.

In November 2012, private physician V. S., M.D., a pulmonary care specialist, wrote, "[The Veteran] has moderately severe chronic obstructive pulmonary disease, which may have been caused by exposure to toxic chemicals."

The Veteran has a current pulmonary disorder. Dr. S. reported in 2012 that the Veteran has chronic obstructive pulmonary disease (COPD). He also has a spot on his right lung that was observed on imaging in 1955 and 2007. Physicians have not indicated whether the spot on the lung is related to COPD or any other current pulmonary disease or dysfunction.

On examination for separation from active service in September 1949, no respiratory dysfunction was noted, and chest x-rays were negative. The medical evidence, including the x-ray, is against the incurrence of pulmonary disease or injury during service. The Veteran has reported in recent years that he had exposure to chemicals during his active service. He has not stated, however, that he experienced any difficulty breathing during his active service. Thus, he has not presented any lay evidence that any pulmonary disease or injury became symptomatic during active service.

Because the tuberculous lesion was seen in 1955, more than a year after separation from service in 1949, it is not presumed to have been incurred during active service. Because chest x-rays were negative at separation in 1949, the preponderance of the evidence is against incurrence of the tuberculous lesion during the 1948 to 1949 active service.

While Dr. S. expressed the opinion that the Veteran's current COPD may have been caused by exposure to toxic chemicals, Dr. S. did not specify that exposure of the Veteran to chemicals was the claimed exposure during active service in the 1940s. He did not indicate what, if any, medical records for the Veteran that he reviewed. He did not address the lack of respiratory complaints and the negative chest x-ray at separation from active service. For those reasons, Dr. S.'s opinion is not specific enough to support a connection between claimed chemical exposure in service and a current pulmonary disorder.

Because any exposure to chemicals during service did not produce any symptomatic pulmonary injury during service, the preponderance of the evidence is against incurrence or aggravation of any pulmonary disease or injury during service. The claimed connection between claimed chemical exposure in service and a current disorder is poorly supported, and in any case cannot establish service connection when the evidence is against incurrence of any disease or injury in service. The Board therefore denies service connection for a pulmonary disorder.


ORDER

Entitlement to service connection for a pulmonary disorder is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


